MEMORANDUM **
German Lagunas Baltazar, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We lack jurisdiction to review discretionary decisions, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and we do not consider discretionary decisions that are simply recast in due process language, see Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001). We dismiss the petition for review.
We reject Lagunas-Baltazar’s contention that the BIA denied him due process by fading to remand the case to the IJ to present evidence under the new standard for “exceptional and extremely unusual hardship” announced in Matter of Monreal-Aguinaga, 23 I. & N. Dec. 56, 2001 WL 534295 (BIA 2001). See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006-07 (9th Cir. 2003).
We also reject Lagunas-Baltazar’s contention that he was denied due process before the IJ and the BIA because they failed to give adequate consideration to the facts of his case. See Torres-Aguilar, 246 F.3d at 1271 (“a petitioner may not create jurisdiction that Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.